Firsthand Capital Management, Inc., & Firsthand Funds Amended and Restated Code of Ethics Last Updated: November 21, 2008 Revision 17 Code of Ethics TABLE OF CONTENTS A. Introduction to the Code of Ethics 1. Fiduciary Duty 2. Fraud and Deceit; Inside Information 3. Manipulation 4. Penalties B. Persons Subject to the Code of Ethics 1. Definitions 2. General Restrictions 3. Restrictions on Personal Securities Transactions 4. Pre-Approval Requirements 5. Reporting Requirements 6. Other Rules 7. Sanctions 8. Special Rules governing trading of Restricted Mutual Funds Exhibit A Rule 16a – Definition of Terms Exhibit B Quarterly Security Transaction Report for Access Persons Exhibit C Quarterly Security Transaction Report for Disinterested Trustees Exhibit D Initial and Annual Securities Holdings Report Exhibit E Certification of Receipt of Code of Ethics Exhibit F List of Restricted Mutual Funds A.Introduction to the Code of Ethics This Code of Ethics (the “Code”) has been established for Firsthand Capital Management, Inc. (the “Adviser”) and Firsthand Funds primarily for the purpose of establishing rules for the Adviser’s and Trust’s employees, officers and directors/trustees with respect to their personal securities transactions.The Adviser under Rule 204A-1 under the Investment Advisers Act of 1940 (the “Advisers Act”) and both the Adviser and the Trust under Rule 17j-1 under the Investment Company Act of 1940 (the “Company Act”)are required to adopt a Code of Ethics. The investment company industry is closely regulated under the provisions of the Company Act, and by the regulations and interpretations of the Securities and Exchange Commission (“SEC”) under those statutes.Transactions in securities are also governed by the provisions of the Securities Act of 1933 (the “Securities Act”), the Securities Exchange Act of 1934 (the “Exchange Act”), the Advisers Act, the Company Act, the Sarbanes-Oxley Act of 2002, Title V of the Gramm-Leach-Bliley Act and the Bank Secrecy Act, as well as by state laws.The rules of conduct set forth in the Code are based in large part on rules of law and legal concepts developed under those statutes.These legal concepts do not remain static, and further developments of the law in these areas may be expected.We believe that it is our job to conduct our business, and for you to conduct yourself, so as to avoid not only any violation of law but also any appearance of violation or grounds for criticism. For your guidance, some of the most important legal concepts within which we operate are mentioned below. 1Fiduciary
